PER CURIAM.
Jamie Gordon appeals his conviction for armed robbery of the First Peoples Bank in Vero Beach. He asserts that the trial court erred by not suppressing the confession he made to law enforcement officials arguing that he confessed because of a promise to prosecute him in federal court only. We find no error in the trial court’s conclusion that no such promise was made and that even if one were made, Gordon’s confession was not involuntary based on the totality of the circumstances. We write specifically to commend the trial court’s analysis contained in its thirteen-page order denying Gordon’s motion to suppress.1

Affirmed.

MAY, C.J., TAYLOR and CIKLIN, JJ., concur.

. We also find Gordon's second argument regarding the legality of his violent career criminal designation to be without merit.